Citation Nr: 0714246	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-34 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc disease of the cervical spine 
from November 12, 1999 to September 5, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for 
intervertebral disc disease of the cervical spine from 
September 6, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to November 
1965.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
March 2003 rating decision of the VA Regional Office (RO) in 
Buffalo, New York that granted service connection for 
intervertebral disc disease of the cervical spine without 
radiculopathy, and established a 10 percent evaluation, 
effective November 12, 1999. 

In his August 2003 notice of disagreement, the veteran 
appeared to raise the issue of entitlement to service 
connection for headaches, to include as secondary to service-
connected intervertebral disc disease of the cervical spine; 
and for a stomach disorder, as secondary to medications he 
took for the cervical spine disability.  These matters are 
again referred to the RO for adjudication. 

In July 2005, the Board remanded the issue of entitlement to 
an initial evaluation in excess of 10 percent for 
intervertebral disc disease of the cervical spine for 
additional development.

In an October 2005 rating decision, VA's Appeals Management 
Center increased the disability rating to 30 percent 
disabling, effective September 6, 2005.

In a May 2006 order, the United States Court of Appeals for 
Veterans Claims (CAVC) dismissed the veteran's appeal 
regarding the issue of entitlement to an effective date 
earlier than November 12, 1999 for the grant of service 
connection for intervertebral disc disease of the cervical 
spine without radiculopathy.


FINDINGS OF FACT

1.  From November 12, 1999 to September 5, 2005, the 
veteran's cervical spine disability was manifested by severe 
limitation of motion without neurologic impairment. 

2.  From September 6, 2005, the veteran has had 15 degrees of 
forward flexion of the cervical spine without ankylosis or 
neurologic impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial rating of 
intervertebral disc disease of the cervical spine without 
radiculopathy since November 12, 1999 have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§4.124(a), 4.7, Diagnostic Codes 
5243, 5293 (2002 & 2006).

2.  The criteria for an evaluation greater than 30 percent 
for intervertebral disc disease of the cervical spine without 
radiculopathy have not been met at any time.  38 U.S.C.A. § 
1155; §§ 4.71a, Diagnostic Code 5293, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nonetheless, in a letter dated August 2002, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claim for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he could submit needed evidence or submit 
releases needed for VA to obtain this evidence.  This notice 
served to inform him of the need to submit relevant evidence 
in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the first three elements of Dingess 
notice are satisfied.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date.  Since the claim for a 
higher initial rating from September 6, 2005 is being denied, 
no rating or effective dates is being assigned.  While the 
Board is granting an increased rating for the period from 
November 12, 1999 to September 5, 2005, the effective date 
will be formally set when the RO issues a rating action 
implementing the Board's decision.  He is, therefore, not 
prejudiced by the lack of notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, the veteran underwent a VA examination in 
February 2003 and a comprehensive VA examination in September 
2005.
  
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

In February 2003, the veteran underwent a VA spine 
examination.  He presented with complaints of pain in his 
neck and shoulders.  He reported that he had no problems 
using his arms, so long as he didn't have to raise them to 
the level of his shoulders.  He also reported having to be 
very careful when he pushed or pulled.  He also stated that 
his sleep was frequently disrupted by back pain.

There was tenderness on palpitation of the cervical, dorsal, 
and paravertebral musculature bilaterally.  There was no 
atrophy of the shoulder girdle musculature.  The veteran did 
experience pain in the cervical dorsal area on maneuver.  
Cervical spine flexion was to 40 degrees and the extension 
was to 30 degrees.  The diagnosis was degenerative 
intervertebral disc disease of the cervical spine without 
radiculopathy.  The examiner noted that during flare ups, the 
physical findings could be significantly different.  Painful 
symptoms that had been outlined on the examination would 
require the veteran to expend extra energy in completing 
tasks and hence would lead to early fatigue, weakened 
movements and ultimately to a loss of coordination.

In September 2005, the veteran underwent a VA examination of 
his cervical spine.  He presented with complaints of pain in 
his neck and occasional right shoulder pain.  The veteran 
reported difficulties lifting, pushing and pulling with his 
right upper extremity.  His sleep was also occasionally 
disrupted by neck pain.  He also reported flare-ups of neck 
pain frequently from activity.  However, the veteran did not 
have any totally incapacitating episodes over the past year.

The veteran experienced headaches and right shoulder girdle 
area pain.  He denied any numbness of the upper extremities.  
He was still working as an electrician.  He stated that his 
work loss was very occasional and that he was on light duty 
secondary to bilateral carpal tunnel release surgeries on his 
wrists.

There was tenderness to palpitation of the mid and lower 
cervical paravertebral musculature.  The range of motion for 
the cervical spine was 15 degrees of flexion and 30 degrees 
of extension.  The veteran complained of pain at the extremes 
of these motions.  The examiner noted that there was no 
evidence of any atrophy of the shoulder girdle or upper 
extremity musculature.  There was no evidence of sensory 
deficit of either upper extremity.  The diagnosis was 
degenerative intervertebral disk disease of the cervical 
spine with referred pain to the right shoulder.  There was no 
evidence of any radiculopathy or radicular irritation 
secondary to the cervical spine condition.

Analysis

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003)).  Effective 
September 26, 2003 the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were again amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006)).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the pre-September 23, 2002 version of Diagnostic Code 
5293, intervertebral disc disease, a noncompensable 
evaluation is assigned for postoperative, cured 
intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note 1. 

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), Note 2. 

As of September 2003, the criteria for evaluating diseases of 
the spine are as follows, in part:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees;; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine to 
15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Ankylosis is defined in the schedule as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Colayong v. West, 12 Vet App 524, 528 (1999) 
(citing Dorland's Illustrated Medical Dictionary (28th ed. 
1994) at 86).

There are separate rating criteria for evaluating 
intervertebral disc syndrome under the new rating criteria, 
effective September 26, 2003.  These were unchanged from the 
2002 criteria except that the diagnostic code number changed.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions.


I.  Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc disease of the cervical spine 
from November 12, 1999 to September 5, 2005.

The veteran's cervical spine disability is rated in part, on 
the basis of limitation of motion.  For disabilities 
evaluated on the basis of limitation of motion, VA is 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2006), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, flare-ups or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).
The Board must consider whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation.  See also DeLuca v. Brown, 8 Vet. App. at 206.

The February 2003 VA examination noted that the veteran's 
cervical spine flexion was to 40 degrees and the extension 
was to 30 degrees.  The examiner noted pain and also noted 
that during flare-ups, these findings could be significantly 
different.  The examiner did report pain and significant 
impairment during flare-ups.  The examiner did not quantify 
the degree of additional limitation due to these findings. 
Given the examiner's indication that the disability would be 
significantly worse during flare-ups, and the report of pain, 
it is reasonable to assume that there was additional 
limitation of motion due to these factors.  The Board 
therefore finds that the veteran demonstrated severe 
limitation of motion that warrants a maximum schedular rating 
of 30 percent under Diagnostic Code 5290.

During this period, the evidence does not show that the 
veteran had severe intervertebral disc syndrome.  In this 
regard, there was no radiculopathy or other reported 
neurologic symptomatology on either VA examination.  As such 
a 40 percent, or greater, evaluation under former Diagnostic 
Code 5293 is not warranted. 

Regarding the criteria effective September 23, 2002, there is 
no objective evidence that the disability results in 
incapacitating episodes requiring bed rest prescribed by a 
physician.  As such, evaluation of the disability on the 
basis of incapacitating episodes would not result in an 
increased disability rating. 

The Board notes that the criteria effective September 23, 
2002 and the criteria effective September 26, 2003 both 
provide that neurologic abnormalities are separately 
evaluated.  However, there is no evidence of neurologic 
impairment at any time since the effective date of service 
connection.  Therefore, a separate rating based on neurologic 
impairment is not warranted.

The Board therefore finds that the veteran's symptoms 
approximate the criteria for a 30 percent evaluation from 
November 12, 1999.

Under the newest rating criteria, ankylosis is fixation of a 
spinal segment.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (5).

Because the veteran retains significant motion of the 
cervical spine there is no evidence of ankylosis, a rating 
higher than 30 percent for the orthopedic manifestation is 
not warranted under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243.  

There is no medical evidence of incapacitating episodes of 
intervertebral disc disease, let alone of episodes having a 
total duration of at least 4 weeks during the past 12 months.  
The veteran's treatment records do not report that he has 
ever been prescribed bed rest, and the examination reports 
and hearing testimony do not report such prescriptions.  
Thus, a rating in excess of 30 percent under the Formula for 
Rating Intervertebral Disc Syndrome based on Incapacitating 
Episodes is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected intervertebral disc disease of the cervical spine 
has resulted in frequent periods of hospitalization.  The 
veteran has not been recently hospitalized.  The veteran 
reported only occasional work loss and indicated that he was 
on light duty for wrist surgeries that are unrelated to his 
service connected disabilities.  Therefore, marked 
interference with current employment has not been shown.  The 
criteria for referral for consideration of an extraschedular 
rating are not met.

The Board has considered the doctrine of reasonable doubt in 
granting a 30 percent rating since the effective date of 
service connection.  The evidence is not so evenly balanced 
as to give rise to reasonable doubt with regard to the 
question of whether an evaluation in excess of 30 percent is 
warranted during any period since the effective date of 
service connection.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial 30 percent evaluation for 
intervertebral disc disease of the cervical spine from 
November 12, 1999 is granted.

Entitlement to an initial evaluation in excess of 30 percent 
for intervertebral disc disease of the cervical spine is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


